DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-22 are pending.

Claim Objections
Claims 1, 5, 8, 9, 11, and 21 are objected to because of the following informalities:  
Claim 1: In line 9, Applicant is respectfully advised to add an “and” at the end of the line to set off the last structural element in the list, the gas detection module. In line 21, “the gas purified is guided” appears to be a misstatement of “the purified gas is guided.”
Claim 5: Applicant is respectfully advised to “a herbal” to “an herbal.”
Claim 8: In line 4, “virus” appears to be a misstatement of “viruses.”
Claim 9: In line 2, “an fan” appears to be a typographical error for “a fan.”
Claim 11: Applicant is respectfully advised to add an “and” before “the suspension plate” in the last line.
Claim 21: Applicant is respectfully advised to use consistent spacing around the multiplication symbol.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: purification module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “purification module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “purification” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a filter screen ([0035]). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In line 11, the claim recites, “for detecting the gas.” This limitation lacks sufficient antecedent basis because the previous reference to a gas, line 7 (“wherein gas is inhaled by the gas guider”), references gas guided through the “at least one inlet” (line 2), not “the detecting inlet” (lines 10-11). 
In line 14, the claim recites, “the gas introduced from the outside of the main body.” This limitation lacks sufficient antecedent basis because the previous reference to a gas, line 7 (“wherein gas is inhaled by the gas guider”), references gas that is “inhaled,” and that reference is to gas guided through the “at least one inlet” (line 2), not “the detecting inlet” (lines 10-11). 
In line 19, the claim recites, “the gas is inhaled through the detecting inlet.” This limitation lacks sufficient antecedent basis because the previous reference to an “inhaled” gas, line 7 (“wherein gas is inhaled by the gas guider”), references gas guided through the “at least one inlet” (line 2), not “the detecting inlet” (lines 10-11). 
For the purposes of examination only, the claim will be interpreted as clarifying that the gas passing into the gas detection module via the detecting inlet is different from the gas passing into the at least one inlet.
In line 21, the claim recites, “the user.” There is insufficient antecedent basis for this limitation. For the purposes of examination only, the claim will be interpreted as reciting “a user.”
The term “close” in line 21 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination only, “a region close to the user” will be interpreted as “a region from which a user draws breath.”
Claims 2-22 are rejected because of their dependence from claim 1. Note that claim 2 recites, “the gas introduced is filtered through the filter screen,” but the “introduced” gas enters the gas detection module (claim 1). See also claim 10 in the last paragraph, where “the gas introduced” appears to reference gas from the at least one inlet and not gas through the gas detection module.
Claim 22: The claim recites, “wherein the communicator externally transmits the gas detection datum to an external device, and the external device obtains an information in regard to the gas detection.” It is unclear what is meant by “an information.” For example, it is unclear if the gas detection datum can be regarded as “an information.” Paragraphs [0042] and [0057] reference “an information,” but no guidance is provided about what is to be regarded as “an information,” so the metes and bounds of the claim are unclear. For the purposes of examination only, “an information in regard to the gas detection” will be interpreted as the gas detection datum.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (CN209809754U, hereinafter “Mo”) in view of Wang et al. (CN107894042A, hereinafter “Wang”) and Stoner et al. (US 2015/0290572 A1, hereinafter “Stoner”).
Regarding claim 1, Mo discloses a gas purification machine 1 and a gas monitoring machine 2 (Fig. 1A; [0131]) (i.e., a gas detection and purification device) comprising:
a purifier body 11 comprising at least one air inlet 111 and an air outlet 112 (Fig. 2B; [0131]) (i.e., a main body comprising at least one inlet, at least one outlet),
a second air inlet 213 and a monitoring air outlet 214 (Figs. 3C and 3D; [0133]) of a monitor body 21 ([0133]) of the gas monitoring machine 2 that is assembled into an embedded groove 114 of the body 11 (Fig. 1B; [0131]) (i.e., a main body comprising a detecting inlet and a detecting outlet), and a guide air passage 113 ([0131]) between inlet 111 and outlet 112 (Figs. 2A, 2B) (i.e., a gas-flow channel, wherein the gas-flow channel is disposed between the at least one inlet and the at least one outlet);
filter screen 12 ([0131]) (i.e., a purification module disposed in the gas-flow channel of the main body);
a guide fan 13 between the air outlet 112 and the air guide air passage 113 to guide the air in the air guide air passage 113 to be discharged from the air outlet 112 ([0131]) (i.e., a gas guider disposed in the gas-flow channel of the main body and located at a side of the purification module, wherein gas is inhaled by the gas guider through the at least one inlet, flows through the purification module for filtration and purification, and is discharged out through the at least one outlet);
the gas monitoring machine 2 with the second air inlet 213 and the monitoring air outlet 214 that is assembled into the embedded groove 114 of the body 11 (Fig. 1B; [0131]) with a gas detection module 22 which obtains monitoring information ([0154]) (i.e., a gas detection module disposed in the main body, spatially corresponding to the detecting inlet and the detecting outlet for detecting the gas to obtain a gas detection datum), which comprises a particle monitoring module 23 (Fig. 3E; [0148]) (i.e., comprising a gas detection main part), a monitoring microprocessor 251, a data communication element 253 (Fig. 11; [0154]), and a monitoring power supply battery 24 (Fig. 3E; [0133]) (i.e., a processor, a communicator and a battery unit) to output electrical energy to the gas detection module 22 ([0153]) (i.e., wherein the battery unit provides an operating power to the gas detection main part), 
wherein the monitoring microprocessor 251 converts the monitoring information from the particle monitoring module 23 ([0154]) (i.e., the gas detection main part detects the gas introduced from the outside of the main body to obtain the gas detection datum, the processor receives the gas detection datum), and the monitoring microprocessor 251 outputs the monitoring data information to the data communication element253 ([0154]) (i.e., the communicator receives the gas detection datum from the processor); and
wherein discharged air from outlet 112 is provided to a user to breathe ([0131]) (i.e., the gas purified is guided to a region close to the user).
However, Mo does not explicitly disclose (i) a processor that receives a gas detection datum to calculate, process and control an enablement and a disablement of the gas guider, wherein the processor controls operations of the gas guider in the enablement according to the gas detection datum detected by the gas detection module, or (ii) a configuration wherein gas is inhaled through the detecting inlet and flows through the purification module for filtration and purification.
Regarding (i), Wang discloses an air purification device (Abstract; Fig. 1). Wang teaches a controller 9 that controls a motor 5 that drives a fan blade 6 ([0032]), wherein the controller 9 reads an air quality parameter detected by an air quality detection device 18 and compares it with the set value, so that when the set value is not met, the controller 9 controls the motor 5 to automatically start ([0032]), and when the air quality is qualified, the controller automatically disconnects the working power ([0026]). Wang teaches that this configuration allows an air purification device to work only when the air needs to be purified, and saves the utilization of electric power resources and increases the service life of the air purifier ([0016]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Mo by providing (i) a processor that receives a gas detection datum to calculate, process and control an enablement and a disablement of the gas guider, wherein the processor controls operations of the gas guider in the enablement according to the gas detection datum detected by the gas detection module as taught by Wang because a processor or controller that automatically turn on or disconnect working power based on detected air quality can save electricity and increase service life (Wang, [0016]).
Regarding (ii), Stoner discloses an air treatment system (Abstract). Stoner discloses a dust sensor assembly 66 comprising a dust sensor 80, a sensor inlet 82, and a sensor outlet 86 (i.e., a detecting inlet and a detecting outlet), wherein the dust sensor assembly 66 utilizes a partial vacuum created by a blower 56 (i.e., a gas guider) to draw environmental air through the dust sensor 80 such that after passing through the sensor 80, the air is treated and returned to the environment ([0095], top of col. 1). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Mo in view of Wang by providing (ii) a configuration wherein gas is inhaled through the detecting inlet and flows through the purification module for filtration and purification as taught by Stoner because this configuration allows sensed air to be treated and returned to the environment (Stoner, [0095]).

Regarding claims 2 and 3, the filter screen 12 of Mo can be an electrostatic filter screen, an activated carbon filter screen or a high-efficiency filter screen ([0131]) (i.e., wherein the purification module comprises a filter screen, wherein the gas introduced is filtered through the filter screen for filtration and purification; wherein the filter screen is one selected from the group consisting of an electrostatic filter screen, an activated carbon filter screen and a high efficiency particulate air filter screen).

Regarding claim 7, since Mo teaches a filter screen 12 that can be an electrostatic filter screen or a HEPA filter screen ([0131]), it would have been prima facie obvious to provide a filter screen that comprises both an electrostatic filter screen and a high efficiency particulate air filter screen as a means of applying a known technique to a known device ready for improvement to yield predictable results such that the combining of filtering means would be expected to enhance air filtration. See MPEP 2143(I). Regarding the limitation of “used to filter virus and bacteria in the air,” since a particulate air filter is capable of filtering particles carrying viruses and bacteria, the filter screen of Mo is interpreted as capable of filtering viruses and bacteria in the air. 

Regarding claim 9, Mo teaches that a guide fan 13 ([0131]) (i.e., the gas guider is a fan). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Wang and Stoner, as applied to claim 2 above, and further in view of Yeung et al. (US 2017/0275472 A1, hereinafter “Yeung”).
Mo in view of Wang and Stoner does not explicitly disclose that the filter screen is coated with a layer of a cleansing factor containing chlorine dioxide to inhibit viruses and bacteria in the gas.
Yeung discloses biocidal materials for incorporation into filtration systems ([0033]-[0034]). Yeung teaches that a HEPA filter coated with polymer-encapsulated chlorine dioxide capsules exhibit wide-spectrum antimicrobial activities against bacteria and viruses ([0063]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Mo in view of Wang and Stoner by providing a filter screen coated with a layer of a cleansing factor containing chlorine dioxide to inhibit viruses and bacteria in the gas as taught by Yeung because a HEPA filter coated with polymer-encapsulated chlorine dioxide capsules exhibit wide-spectrum antimicrobial activities against bacteria and viruses (Yeung, [0063]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Wang and Stoner, as applied to claim 2 above, and further in view of Kim et al. (US 2011/0086118 A1, hereinafter “Kim”).
Mo in view of Wang and Stoner does not explicitly disclose a filter screen that is coated with a herbal protective layer consisting of Rhus chinensis Mill extracts from Japan and Ginkgo biloba extracts to form a herbal protective anti-allergic filter.
Kim discloses an air filter comprising the composition for the prophylaxis of influenza viral infection ([0069]), wherein the filter is coated with the composition (claim 15), and wherein the composition can include Rhus chimensis sumac ([0042]) and/or Ginkgo bioloba materials (claim 5; [0043]). Kim teaches that the composition may enable the capture and inactivation of airborne viruses and may lead to the effective prevention of influenza infection ([0020], [0030]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Mo in view of Wang and Stoner by providing a filter screen that is coated with a herbal protective layer consisting of Rhus chinensis Mill extracts and Ginkgo biloba extracts to form a herbal protective anti-allergic filter as taught by Kim because a coating of Rhus chimensis sumac (Kim, [0042]) and/or Ginkgo bioloba materials (Kim, claim 5; [0043]) may enable the capture and inactivation of airborne viruses and may lead to the effective prevention of influenza infection (Kim, [0020], [0030]).
Regarding the limitations of “a herbal protective layer . . . to form a herbal protective anti-allergic filter,” Kim does not explicitly disclose an herbal protective anti-allergic filter. However, since the coating of Kim is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the coating of Kim would have the same properties as the coating of claim 5. Specifically, it is asserted that the coating of Kim is capable of providing an herbal protective anti-allergic filter. See MPEP 2112 (III). Furthermore, since the filter taught by Mo in view of Wang, Stoner, and Kim is a HEPA filter, it is interpreted as being able to filter allergens to some extent, so it is considered to perform an anti-allergy function. 
Regarding the limitation of “extracts from Japan,” per MPEP, it is noted that Rhus chinensis Mill extracts from Japan in claim 5 is a product-by-process claim which is not limited to the manipulations of the recited step (i.e., the sourcing from Japan), but the structure (i.e., physical and chemical properties) implied by the step. During the examination of the claimed invention, the Rhus chinensis Mill extracts recited in claim 5 is only limited (characterized) by its chemical composition and is not limited by the means by which it is supplied. See MPEP 2113.
Regarding the suffix of Rhus chinensis “Mill,” the Rhus chinensis of Kim is interpreted as equivalent to the claimed substance, with the difference being a matter of preferred nomenclature.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Wang and Stoner, as applied to claim 2 above, and further in view of Sagula et al. (EP 3473941 A1, hereinafter “Sagula”).
Mo in view of Wang and Stoner does not explicitly disclose a filter screen that is coated with a silver ion to inhibit viruses and bacteria in the gas.
Sagula discloses an air purification unit comprising filters (Abstract). Sagula teaches the painting (i.e., coating) of silver ions via silver nitrate onto a filter ([0020], [0025], [0034]) can provide an antibacterial effect ([0031]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Mo in view of Wang and Stoner by providing a filter screen that is coated with a silver ion to inhibit viruses and bacteria in the gas as taught by Sagula because the painting (i.e., coating) of silver ions via silver nitrate onto a filter (Sagula, [0020], [0025], [0034]) can provide an antibacterial effect (Sagula, [0031]).
Regarding the limitation of “to inhibit viruses and bacteria,” Sagula does not explicitly disclose a layer to inhibit viruses and bacteria. However, since the coating of Sagula is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the coating of Sagula would have the same properties as the coating of claim 6. Specifically, it is asserted that the coating of Sagula is capable of inhibiting viruses and bacteria. See MPEP 2112 (III). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Wang and Stoner, as applied to claim 2 above, and further in view of Mou et al. (TWM567364U, hereinafter “Mou”). 
Mo teaches a filter screen 12 that can be a HEPA filter screen ([0131]) (i.e., a module consisting of a high efficiency particulate air filter screen). However, Mo in view of Wang and Stoner does not explicitly disclose a filter screen that is one selected from the group consisting of a photo-catalyst, a voltage plasma, a negative ionizer and an ultraviolet lamp, and is used to filter or decompose virus and bacteria in the air.
Mou discloses a gas detecting device (p. 8, “Please refer to FIG. 1A”) comprising a purifying gas module 4 (p. 11, last para.). Mou discloses a filter with a photocatalyst unit comprising a photocatalyst 45b and an ultraviolet lamp 45c (Fig. 12B; p. 11, bottom), and that the photocatalyst 45b is irradiated by the ultraviolet lamp, so light energy is converted into a chemical energy to decompose the gas and sterilize the gas to achieve the effect of purifying the gas (p. 11, bottom through p. 12, top).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Mo in view of Wang and Stoner by providing a filter screen that is one selected from the group consisting of a photo-catalyst, and is used to filter or decompose virus and bacteria in the air as taught by Mou because this configuration can achieve the effect of sterilizing a gas (Mou, p. 11, bottom through p. 12, top).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Wang and Stoner, as applied to claim 1 above, and further in view of Mou. 
Regarding claim 10, Mo in view of Wang and Stoner does not explicitly disclose a gas guider that is an actuating pump having the features as claimed in claim 10.
Mou discloses a gas detecting device (p. 8, “Please refer to FIG. 1A”) comprising a purifying gas module 4 (p. 11, last para.). Mou teaches a gas pump that is an actuator 24 (Figs. 4A-5A) (p. 8, “Referring to FIG. 4A”) (i.e., an actuating pump). Mou teaches that such an actuator can quickly and stably introduce gas (p. 2, “The main purpose”). Mou teaches that the actuator 24 comprises:
an air inlet plate 241 with at least one air inlet hole 241a (Figs. 4A,B, 5A,B, p. 8, “Referring to FIG. 4A”) (i.e., a gas inlet plate having at least one gas inlet aperture), bus bar holes 241b and a confluence chamber 241c (i.e., at least one convergence channel and a convergence chamber), wherein the air inlet holes 241a are for introducing air to the actuator (Fig. 5A, arrows at sides) (i.e., wherein the at least one gas inlet aperture is disposed to inhale the gas), the four air inlet holes 241a respectively penetrate the four bus bar holes 241b (p. 8, “Referring to FIG. 4A”) (i.e., the at least one gas inlet aperture correspondingly penetrates through the gas inlet plate and in fluid communication with the at least one convergence channel), and the bus bar holes 241b merge to the confluence chamber 241c (i.e., and the at least one convergence channel is converged into the convergence chamber, so that the gas inhaled through the at least one gas inlet aperture is converged into the convergence chamber);
a resonant/resonator plate/piece 242 combined with the air inlet plate 241 that has a hollow hole 242a at its center corresponding to the confluence chamber 241c (p. 9, “Continuing to refer to FIG. 5A”; p. 8, “The resonator piece 242”) (i.e., a resonance plate disposed on the gas inlet plate and having a central aperture; wherein the central aperture is disposed at a center of the resonance plate, and corresponds to the center of the convergence chamber of the gas inlet plate), a movable portion 242b, and a fixing portion 242c (p. 8, “The resonator piece 242”) (i.e., a movable part and a fixed part), wherein the movable portion 242b is provided on the outer peripheral portion of the resonance piece 242 opposed to the confluence chamber 241c (p. 8, “The resonator piece 242”) (i.e., the movable part surrounds the central aperture and corresponds to the convergence chamber), and the fixing portion 242c is disposed at an outer periphery of the resonator piece 242 (e.g., Fig. 5A) and is combined with the intake plate 241 (p. 9, “Continuing to refer to FIG. 5A,” first two lines) (i.e., and the fixed part surrounds the movable part and is fixedly attached on the gas inlet plate); and
a piezoelectric actuator 243 that is combined with the resonance piece 242 (p. 9, “Further”) (i.e., a piezoelectric actuator correspondingly disposed on the resonance plate);
wherein a chamber spacing g is formed between a surface 2431a of the suspension plate 243a and the resonator piece 242 (p. 9, lines 1-3, “Continuing to refer”) (i.e., wherein a chamber space is formed between the resonance plate and the piezoelectric actuator), wherein the chamber spacing g will affect the transmission effect of the first actuator 24 (p. 9, “Continuing) such that when the piezoelectric element is subjected to the voltage, air is sucked into the air inlet port 241a into the confluence chamber 241c via the bus bar hole 241b (p. 9, “5B to 5D”) (i.e., so that when the piezoelectric actuator is driven, the gas introduced from the at least one gas inlet aperture of the gas inlet plate is converged to the convergence chamber through the at least one convergence channel), and flows through the hollow hole 242a/perforation of the resonance sheet (Fig. 5B, center arrow) so that the hollow hole flowing through the resonance piece generates a resonant transmission airflow by the piezoelectric actuator and the movable portion of the resonance piece (p. 14, 11 lines from the bottom) (i.e., and flows through the central aperture of the resonance plate so as to produce a resonance by the movable part of the resonance plate and the piezoelectric actuator to transport the gas).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Mo in view of Wang and Stoner by providing a gas guider that is an actuating pump having the features as claimed in claim 10 as taught by Mou because such an actuator can quickly and stably introduce gas (Mou, p. 2, “The main purpose”).

 Regarding claim 11, Mou discloses a piezoelectric actuator 243 that comprises a suspension plate 243a that is a square, the suspension plate 243a being caused to bend and vibrate (Fig. 4B; p. 9, lines 1-2, “Further”) (i.e., a suspension plate being square-shaped and being permitted to undergo a bending vibration);
an outer frame 243b disposed around the circumference of the suspension plate 243a (p. 9, line 3-4) (i.e., an outer frame surrounding the suspension plate);
at least one connecting portion 243c to provide a supporting force for elastically supporting the suspension plate 243a (p. 9, lines 5-6) (i.e., at least one bracket connected between the suspension plate and the outer frame to provide an elastic support for the suspension plate); and
a piezoelectric element 243d (p. 9, lines 1-2) having a side length that is less than a side length of the suspension plate 243a (Fig. 5A) (i.e., a piezoelectric element having a side, wherein a length of the side of the piezoelectric element is less than or equal to that of the suspension plate), that is attached to the second surface 2432a of the suspension plate 243a (p. 9, “Further”) (i.e., and the piezoelectric element is attached on a surface of the suspension plate), wherein the piezoelectric actuator 243 is subjected to a driving voltage to generate a deformation to displaced downward the suspension plate 243a (p. 9, “5B to 5D”) so that it bends and vibrates (p. 9, “Further”) (i.e., wherein when a voltage is applied to the piezoelectric element, the suspension plate is driven to undergo the bending vibration).

Regarding claim 12, Mou discloses a piezoelectric actuator 243 that comprises a suspension plate 243a that is a square, the suspension plate 243a being caused to bend and vibrate (Fig. 4B; p. 9, lines 1-2, “Further”) (i.e., a suspension plate being square-shaped and being permitted to undergo a bending vibration);
an outer frame 243b disposed around the circumference of the suspension plate 243a (p. 9, line 3-4) (i.e., an outer frame surrounding the suspension plate);
at least one connecting portion 243c to provide a supporting force for elastically supporting the suspension plate 243a (p. 9, lines 5-6) (i.e., at least one bracket connected and formed between the suspension plate and the outer frame to provide an elastic support for the suspension plate); wherein a surface of the suspension plate 243a and a surface of the outer frame 243b are non-coplanar (e.g., Fig. 5A shows different levels for 243b, 243a), wherein a chamber spacing g is formed between a surface 2431a of the suspension plate 243a and the resonator piece 242 (p. 9, lines 1-3, “Continuing to refer”) (i.e., a chamber space is formed between a surface of the suspension plate and the resonance plate); and
a piezoelectric element 243d (p. 9, lines 1-2) having a side length that is less than a side length of the suspension plate 243a (Fig. 5A) (i.e., a piezoelectric element having a side, wherein a length of the side of the piezoelectric element is less than or equal to that of the suspension plate), that is attached to the second surface 2432a of the suspension plate 243a (p. 9, “Further”) (i.e., the piezoelectric element is attached on a surface of the suspension plate), wherein the piezoelectric actuator 243 is subjected to a driving voltage to generate a deformation to displaced downward the suspension plate 243a (p. 9, “5B to 5D”) so that it bends and vibrates (p. 9, “Further”) (i.e., wherein when a voltage is applied to the piezoelectric element, the suspension plate is driven to undergo the bending vibration).

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Wang and Stoner, as applied to claim 1 above, and further in view of Hunter et al. (WO 2016004399 A1, hereinafter “Huner”).
Mo in view of Wang and Stoner does not explicitly disclose a main body that has a length ranged from 75 mm to 110 mm, a width ranged from 50 mm to 70 mm and a height ranged from 18 mm to 32 mm (claim 15); a main body that has a length ranged from 55 mm to 95 mm, a width ranged from 55 mm to 65 mm and a height ranged from 21 mm to 29 mm (claim 16); a main body that has a length of 90 mm, a width of 60 mm and a height of 25 mm (claim 17); a main body that has a weight less than or equal to 300 g (claim 18), a main body that has a weight ranged from 150 g to 300 g (claim 19); a main body that has a weight ranged from 100 g to 200 g (claim 20); or region close to the user has a volume of 50 cm x 50 cm x 50 cm (claim 21).
Regarding claims 15-20, Hunter discloses a room air cleaner (Abstract). Hunter teaches that an air cleaner’s housing can have a variety of shapes and sizes, and that the housing may be sized to be larger or smaller, and can be light weight (p. 7, lines 10-19).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Mo in view of Wang and Stoner by providing a main body that has a length ranged from 75 mm to 110 mm, a width ranged from 50 mm to 70 mm and a height ranged from 18 mm to 32 mm (claim 15); a main body that has a length ranged from 55 mm to 95 mm, a width ranged from 55 mm to 65 mm and a height ranged from 21 mm to 29 mm (claim 16); a main body that has a length of 90 mm, a width of 60 mm and a height of 25 mm (claim 17); a main body that has a weight less than or equal to 300 g (claim 18), a main body that has a weight ranged from 150 g to 300 g (claim 19); and a main body that has a weight ranged from 100 g to 200 g (claim 20) as taught by Hunter because (1) an air purifier can be sized for by the skilled practitioner (Hunter, p. 7, lines 10-19), (2) changes in size or proportions relative to the prior art lacks patentable distinctiveness (MPEP 2144.04(IV)(A)), and (3) the skilled practitioner would have found it prima facie obvious to determine desirable dimensions and weight for an air purifier.

Regarding claim 21, in view of the teachings of Hunter regarding the sizing of a purifier for a space in which it is placed (i.e., a region close to a user), it would have been prima facie obvious to size a purifier to provide cleaned air to a region having a desired volume.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Wang and Stoner, as applied to claim 1 above, and further in view of Mou.
Mo teaches a data communication element 253 that transmits monitoring data information to an external connection device 50 for storage, recording or display ([0154]) (i.e., a communicator externally transmits the gas detection datum to an external device, and the external device obtains an information in regard to the gas detection). However, Mo in view of Wang and Stoner does not explicitly disclose an external device that generates an alarm indication, wherein the external device is a mobile device or a cloud processing device.
Mou teaches a communication component 52 that communicates with an external device 6 (p. 13/19, “Referring”) which may be a cloud system or a portable device, and which may display an alarm indication (p. 13/19, “The external”) (i.e., a mobile device or a cloud processing device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Mo in view of Wang and Stoner by providing an external device that generates an alarm indication, wherein the external device is a mobile device or a cloud processing device as taught by Mou because (1) a communication component 52 can communicate with an external device 6 (p. 13/19, “Referring”) which may be a cloud system or a portable device to display an alarm (p. 13/19, “The external”), and (2) the skilled practitioner would have recognized that an alarm provided on an external device can allow for air purifier monitoring from a remote location.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
REJECTION 1
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10-12, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 3, 7, 11, 13, 15, and 16 of copending Application No. 17/089,825 (reference application) in view of Wang and Stoner.
Regarding claim 1, claim 1 of the reference application appears to differ from the instant claim in that (i) the instant claim requires a detecting inlet and a detecting outlet spatially corresponding to a gas detection module, whereas the reference application requires a gas detection module disposed in the gas channel; (ii) the reference application requires a control circuit board and a power unit; and (iii) the instant claim requires a processor that receives the gas detection datum to calculate, process and control an enablement and a disablement of a gas guider, whereas the reference application only requires these functions in the alternative (“to start or to stop operation”).
Regarding (i) Stoner discloses an air treatment system (Abstract) comprising a dust sensor assembly 66 comprising a dust sensor 80, a sensor inlet 82, and a sensor outlet 86 (i.e., a detecting inlet and a detecting outlet spatially corresponding to a gas detection module), wherein the dust sensor assembly 66 utilizes a partial vacuum created by a blower 56 (i.e., a gas guider) to draw environmental air through the dust sensor 80 such that after passing through the sensor 80, the air is treated and returned to the environment ([0095], top of col. 1) (i.e., a gas detection module disposed in the gas channel). It would be obvious for the skilled practitioner to provide this modification so that sensed air can be treated and returned to the environment (Stoner, [0095]).
Regarding (ii), the limitations of a less limited claim (instant claim) is prima facie obvious when considered in comparison to a more limited claim (the reference claim).
Regarding (iii), Wang discloses an air purification device (Abstract; Fig. 1) comprising a controller 9 that controls a motor 5 that drives a fan blade 6 ([0032]), wherein the controller 9 reads an air quality parameter detected by an air quality detection device 18 and compares it with the set value, so that when the set value is not met, the controller 9 controls the motor 5 to automatically start ([0032]), and when the air quality is qualified, the controller automatically disconnects the working power ([0026]). Wang teaches that this configuration allows an air purification device to work only when the air needs to be purified, and saves the utilization of electric power resources and increases the service life of the air purifier ([0016]). Therefore, this modification would be obvious to the skilled practitioner as a means of conserving power.
Additionally, claims 2, 3, 4, 5, 6, 7, 8, 9, 10-12, 13, and 14 of the instant application appear to correspond to claims 2, 3, 4, 5, 6, 3, 7, 11, 13, 15, and 16 of the reference application, respectively.
This is a provisional nonstatutory double patenting rejection.
REJECTION 2
Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 13, 14, and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 3, 7, 11, 12, 14, 15, and 16-22 of copending Application No. 17/165,398 (reference application) in view of Stoner and Mou.
Regarding claim 1, claim 1 of the reference application appears to differ from the instant claim in that (i) the instant claim requires a detecting inlet and a detecting outlet spatially corresponding to a gas detection module, whereas the reference application requires a gas detection module disposed in the gas channel; and (ii) the instant claim requires a gas detection module with a battery unit.
Regarding (i) Stoner discloses an air treatment system (Abstract) comprising a dust sensor assembly 66 comprising a dust sensor 80, a sensor inlet 82, and a sensor outlet 86 (i.e., a detecting inlet and a detecting outlet spatially corresponding to a gas detection module), wherein the dust sensor assembly 66 utilizes a partial vacuum created by a blower 56 (i.e., a gas guider) to draw environmental air through the dust sensor 80 such that after passing through the sensor 80, the air is treated and returned to the environment ([0095], top of col. 1) (i.e., a gas detection module disposed in the gas channel). It would be obvious for the skilled practitioner to provide this modification so that sensed air can be treated and returned to the environment (Stoner, [0095]).
Regarding (ii), Mou teaches a gas detecting device that comprises a battery to provide stored electrical energy (p. 16, bottom), a modification that would be obvious to the skilled practitioner to provide the benefit of a steady power supply to a gas detection module.
Additionally, claims 2, 3, 4, 5, 6, 7, 8, 10, 11, 13, 14, and 15-21 of the instant application appear to correspond to claims 2, 3, 4, 5, 6, 3, 7, 11, 12, 14, 15, and 16-22 of the reference application, respectively.
This is a provisional nonstatutory double patenting rejection.
REJECTION 3
Claims 1, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, of copending Application No. 17/161,019 (reference application) in view of Stoner and Mo.
Regarding claim 1, claim 1 of the reference application appears to differ from the instant claim in that the instant claim requires a detecting inlet and a detecting outlet spatially corresponding to a gas detection module. However, Mo teaches a second air inlet 213 and a monitoring air outlet 214 (Figs. 3C and 3D; [0133]) of a monitor body 21 ([0133]) of the gas monitoring machine 2 (Fig. 1B; [0131]) (i.e., a main body comprising a detecting inlet and a detecting outlet). This modification would be obvious to provide a dedicated inlet for a gas detector so that gas detection is not influenced by filter condition, and so that a gas detector can function independently of a main fan or suction source for a filter.
Additionally, claims 2-3, 7, 8, 9, 10, 11, 13, and 14 of the instant application appear to correspond to claims 2, 2, 3, 7, 9, 18, 15, and 18 of the reference application, respectively.
This is a provisional nonstatutory double patenting rejection. 

Additional Claim Objections
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 13-14. The concept of a gas detection and purification device (claim 1) comprising a gas detection main part that comprises a gas-inlet groove recessed from a second surface and disposed adjacent to a laser loading region, wherein the gas-inlet groove comprises a gas-inlet and two lateral walls, and a transparent window is opened on the two lateral walls and is in fluid communication with the laser loading region, and an outer cover comprising a side plate, wherein the side plate has an inlet opening spatially corresponding to the gas-inlet and an outlet opening spatially corresponding to the gas-outlet (claim 13) is considered to define patentable subject matter over the prior art.
Mou et al. (TWM567364U) discloses a particle monitoring module 3 that has a receiving slot 331 and a monitoring channel 332 (analogous to a gas-inlet groove), and a space in which a laser emitter 35 is disposed (analogous to a laser loading region) (Fig. 9; p. 10, “Referring to FIG. 1D”). However, Mou does not suggest a transparent window that is opened on two lateral walls of a gas-inlet groove, or an outer cover having an inlet and an outlet.
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772